Citation Nr: 0918397	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  03-29 489\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.

2.  Entitlement to a total rating based on unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from September 1995 to 
September 1998.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In April 2006 the instant issues were remanded for additional 
development of the record.  The case has been returned to the 
Board for appellate consideration.


FINDING OF FACT

Bilateral wrist sprain is related to service.


CONCLUSION OF LAW

Bilateral wrist sprain was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

A letter dated in February 2002 discussed the VCAA.  It told 
the Veteran that VA would make reasonable efforts to assist 
him in obtaining evidence to support his claim.  The evidence 
necessary to support a claim for service connection was 
discussed.  The Veteran was asked to identify evidence of 
recent treatment and evidence that established a relationship 
between his bilateral wrist condition and an injury, disease, 
or event in service.  The Veteran was provided with the 
status of his claim.  

In July 2002 the RO informed the Veteran that private records 
had been requested.  

In May 2006 the Veteran was informed of the manner in which 
VA determines disability ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, 
although the Veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted, and the Board finds that such examinations were 
adequate.  They were performed by neutral, skilled physicians 
who accurately recited the Veteran's history and provided 
reasoned opinions based on careful review of the Veteran's 
history and clinical examinations.  Neither the Veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

	Service Connection for Bilateral Wrist Disability

As an initial matter, the Board notes that the Veteran has 
not alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service treatment records reflect that on physical 
examination in March 1997, the Veteran denied arthritis, 
rheumatism, or bursitis; bone, joint, or other deformity; and 
lameness.  His upper extremities were normal on clinical 
evaluation.  In April 1997, he presented following a reported 
left hand injury.  The provider noted the Veteran's report of 
continued pain but only when stressing his wrist such as with 
bench pressing.  The Veteran related that he otherwise had no 
pain.  The impression was slowly resolving wrist sprain.  An 
April 1997 X-ray report indicates the Veteran's report of 
having fallen on his hand one month previously.  X-rays were 
normal, with no fractures of osseous abnormalities.  The 
overlying soft tissues were unremarkable.

On examination in June 1998, the Veteran stated that his 
overall health was worse and described surgery on his right 
foot.  He indicated that his foot was worse than before the 
surgery.  On clinical evaluation, the Veteran's upper 
extremities and musculoskeletal were normal.  The Veteran 
denied arthritis, rheumatism, and bursitis, as well as bone, 
joint, or other deformity.  

On VA examination in June 1999, the Veteran reported pain in 
his bilateral wrists, in the dorsal aspect when he rested 
weight on the heels of his hands, such as when performing 
pushups.  There was mild tenderness on the mid-dorsal aspect 
of the proximal wrist bilaterally.  Hand grip strength was 
5/5.  The diagnosis was wrist strain from extension, no 
arthritis.    

An April 2002 letter from a VA staff physician indicates that 
the Veteran had suffered bilateral wrist pain since service, 
and that the Veteran related it to a fall in 1997.  The 
physician noted that the medical evidence suggested that the 
limitation of usage of the left wrist contributed to the 
worsening of symptoms over time in the right wrist.  He 
indicated that the Veteran continued to experience pain with 
use of his hands and wrists and was especially limited with 
use of the left wrist.  He concluded that the condition 
documented in as early as March 1997 was the same condition 
for which the Veteran was currently being treated.

A July 2003 VA psychological consultation report notes that 
the evaluation was for chronic pain management.  Chronic 
wrist pain was noted.

On VA examination in January 2004, the Veteran reported that 
he had injured both wrists in service, had had X-rays in the 
past, and had been diagnosed with sprains.  He denied time 
lost from work during the previous year.  He related that his 
symptoms were intermittent and improved with narcotic pain 
medication that he took primarily for his back and knees.  He 
stated that he did a lot of swimming and upper body workouts.  
Physical examination revealed slight tenderness over the 
dorsal aspect of both wrists.  There was no swelling.  Range 
of motion was within normal limits with no pain at extreme 
range of motion.  There was no ankylosis.  The Veteran's 
hands and fingers appeared normal without weakness, 
instability, or abnormal motion.  Range of motion of all 
fingers was normal.  The Veteran could use both hands for 
grasping, pulling, pushing, writing, buttoning clothing, and 
picking up small objects.  X-rays revealed thin-walled cysts 
in the mid portion of the navicula bilaterally.  They were 
otherwise negative.  The diagnosis was bilateral wrist strain 
with bilateral nevicula cyst.  The examiner noted that 
objectively, the Veteran had tenderness but had normal range 
of motion.  He indicated that the Veteran had limitations 
with lifting and carrying heavy weight as well as with 
repetitive pushing and pulling, power turning, and twisting.

An additional VA examination was carried out in April 2008.  
The Veteran reported that the date of onset of his wrist 
condition was 1996, and noted that he had pain in both wrists 
after lifting weights.  He stated that the course since onset 
was stable.  He denied deformity, giving way, instability, 
stiffness, weakness, episodes of dislocation or subluxation, 
locking episodes, effusion, and flare-ups.  On physical 
examination, range of motion was normal bilaterally.  Pain 
was noted at 80 degrees of palmar flexion bilaterally.  X-
rays revealed normal wrists.  There was no evidence of 
fracture or malalignment.  The joint spaces and soft tissues 
were normal.  The examiner concluded that there was no 
current wrist condition.  He noted that there was only one 
reference to the Veteran's left wrist in service and that the 
separation examination disclosed normal wrists.  He indicated 
that there was no evidence of ongoing wrist problems.  

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Analysis

Having carefully reviewed the record, the Board has 
determined that service connection for bilateral wrist sprain 
is warranted.  

In August 1998, the Veteran completed the VA form 21-526.  
The form was dated in August and date stamped by VA on 
September 18, 1998.  He separated from service on September 
17, 1998.  At a minimum, this constitutes lay evidence that 
he believed that he had a wrist disability and that it 
started in service.  In view of the date signed and date 
received, the Board finds it unlikely that a post service 
diagnosis would be unrelated to the in-service lay report.  
The Board could remand for such medical opinion, but finds 
that such would be an exercise in futility.  We also note 
that lay evidence is evidence that, when competent, must be 
considered.  Buchanan v. Nicholson, 451 F.3d 1331 (2006); 
Jandreau v. Nicholson, 492 F.3d 1372 (2007).

Almost immediately after service wrist strain was diagnosed.  
Although the 2008 examiner has determined that there is no 
current disability, such finding and conclusion is 10 years 
after separation from service.  Nothing in the 2008 report 
suggests that the prior diagnoses were made by an incompetent 
professional or that such diagnosis was not supportable at 
the time.

The Court has clarified an issue that is relevant to this 
appeal:  With regard to the requirement that a claimant have 
a current disability before service connection may be awarded 
for that disability, we agree with the parties' position as 
stated at oral argument that this requirement is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim and that a claimant may be granted service 
connection even though the disability resolves prior to the 
Secretary's adjudication of the claim.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).  This decision of the Court post-
dated the remand.

Here, we are unable to conclusively determine that the 
Veteran never has wrist disability during this appeal period.  
At best, the 2008 examination tends to establish that the 
condition resolved.  However, in light of McClain, the date 
the Veteran signed the claim form, the date the form was 
received and the initial examination, we conclude that 
service connection for bilateral wrist strain is warranted.  
The Veteran has current disability, as determined by McClain, 
that is due to in-service disease or injury.


ORDER

Entitlement to service connection for a bilateral wrist 
sprain is granted.

REMAND

The issue of entitlement to a total rating for compensation 
on the basis of individual unemployability is the subject of 
an appeal.  In light of the grant of service connection for 
bilateral wrist strain, the AOJ must have the opportunity to 
implement the decision and assign an evaluation for each 
wrist.  Accordingly, the Board may not address the remaining 
issue until the AOJ acts.

Therefore, the issue is remanded for the following:

The AOJ must implement the award of 
service connection for bilateral wrist 
strain and reconsider the issue of 
entitlement to a total rating for 
compensation on the basis of individual 
unemployability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


